[kruuvemploymentoffereffec002.gif]
[kruuvemploymentoffereffec002.gif][kruuvemploymentoffereffec004.gif]
[kruuvemploymentoffereffec004.gif]

May 17, 2015




Sean Kruuv




Dear Mr Kruuv




It is my pleasure to extend the following offer of employment to you on behalf
of Oakridge Global Energy

Solutions, Inc.  This offer is contingent upon your written acceptance.




Title: Chief Financial Officer




Reporting Relationship:  The position will report to Lee Arrowood, President




Job Description:  As a key member of the Executive Management Team, the Chief
Financial Officer will

report to the President and assume a strategic role in the overall management of
the company.  The CFO

will have primary day‐to‐day responsibility for planning, implementing, managing
and controlling all

financial‐related activities of the company.  This will include direct
responsibility of accounting, finance,

forecasting, strategic planning,, job costing, legal,, property management, deal
analysis and negotiations,

investor relationships and partnership compliance and private and institutional
financing.  Work with the

purchasing Manager to develop processes that creates a balance system for
inventory decisions and

financial savings that impact the business.  This position shall perform all
duties within the objectives,

standards, and policies of the company as they fit within the overall structure
and goals of Oakridge

Global Energy Solutions.  And other activities as needed to facilitate company
success.




Base  Salary:  Will  be  paid  every  other  week  in  installments  of
 $4615.38  which  is  equivalent  to

$120,000.00 on an annual basis, and subject to deductions for taxes and other
with holdings as required

by law or policies of the company.  Annual performance and salary reviews will
be conducted as per

company policy and specified in Employee Handbook




Non‐Compete Agreement:  Our standard non‐compete agreement must be signed within
the first two

weeks.  A copy of this will be forwarded to you upon your acceptance of this
offer.




Benefits:  The current standard company health and dental insurance coverage are
supplied per company

policy.  Eligibility for other benefits, including the 401(k) and tuition
reimbursement, will generally take

place per company policy and availability.  Employee contribution to payment
benefit plans is determined

annually.  401(k) is currently not offered, but will be available starting in Q3
of 2015.




Stock Options:  No stock options are included with this offer.  Employee shall
be eligible to participate in

future Stock Options based on company policy and availability.




Vacation and Personal Emergency Time Off:  Vacation is accrued at 6.15 hours per
pay period.  Which is

equivalent to 4 weeks on an annual basis.






--------------------------------------------------------------------------------



[kruuvemploymentoffereffec006.gif] [kruuvemploymentoffereffec006.gif]

[kruuvemploymentoffereffec008.gif] [kruuvemploymentoffereffec008.gif]




Stock Share Incentives:  OGES shares in the amount of 25,000 will be offered to
you after 15 days of

employment.  An additional 25,000 shares will be awarded to you within the first
30 days of a OGES

NASDAQ filing.




Phone/Travel Expenses:  Normal and reasonable expenses will be reimbursed on a
monthly basis per

company  policy  and  upon  completion  of  an  appropriate  expense  request
 form.  (See  employee

handbook).  Expenses are typically paid within 1 to 2 weeks of submission to
accounting.




Start Date: May 27, 2015




Your employment with Oakridge Global Energy Solutions is at‐will and either
party can terminate the

relationship at any time with or without cause and with or without notice.




You acknowledge that this letter represents the entire agreement between you and
Oakridge global

Energy Solutions and that no verbal or written agreements, promises or
representations that are not

specifically stated in this offer, are or will be binding upon Oakridge Global
Energy Solutions.




If you are in agreement with the offer outline above, please sign below.  This
offer is in effect until May

20, 2015




Signatures:







/s/ L. Lee Arrowood




L. Lee Arrowood President




Oakridge Global Energy Solutions




May 17, 2015










/s/ Sean Kruuv    5/27/2015




Sean Kruuv    Date




--------------------------------------------------------------------------------


